DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one illumination unit disposed on at least at least one portion of the sanitization body to automatically illuminate UV light on the at least one shopping cart in response to the main body receiving the at least one shopping cart” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites, “wherein the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials, either by merits of the other transparent or translucent materials or an addition of specialty coatings.” It is unclear what is meant by “specialty coatings.” Furthermore, it appears to be the case that the first half of the claim contradicts the second half of the claim. To wit, the limitation “the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials” seems to specify that polycarbonate, translucent material, or transparent material blocks the UV light; however, the limitation, “either by merits of the other transparent or translucent materials or an addition of specialty coatings” suggests that it is within the scope of the claim if the transparent or translucent materials do not block the UV light at all, but rather rely on a specialty coating. These issues of clarity and contradiction make the claim indefinite.
Claim 3 recites, “wherein the main body receives the at least one shopping cart in response to the barrier being sufficiently closed.” The phrase “sufficiently closed” makes the claim indefinite because one of ordinary skill in the art would not be able to determine what degree of “closed” should be considered “sufficient.”
Claim 4 recites, “wherein the at least one illumination unit illuminates in response to the barrier being sufficiently closed.” The phrase “sufficiently closed” makes the claim indefinite because one of ordinary skill in the art would not be able to determine what degree of “closed” should be considered “sufficient.”
The above rejected indefinite claims are interpreted as best understood in light of the specification.
 Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “at least one illumination unit disposed on at least at least one portion of the sanitization body to automatically illuminate UV light on the at least one shopping cart in response to the main body receiving the at least one shopping cart” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, there is no disclosure of structure or materials that would allow an illumination unit to respond to a main body receiving a shopping cart. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,913,431 [Lopez] in view of US 2006/0186358 A1 [Couvillion].

Regarding Claim 1:
 Lopez teaches a shopping cart sanitization device (abstract), comprising: 
a primary sanitization unit disposed within at least at least one portion of an interior of the main body (this is interpreted to mean the structure holding sanitization equipment inside of the main body. In Lopez, such a structure is the moving tunnel sanitizer (20).);
the primary sanitization unit comprises: 
a sanitization body to automatically move over shopping carts in a first direction  (7:41-45), and 
at least one illumination unit disposed on at least at least one portion of the sanitization body to illuminate UV light on the at least one shopping cart  (Fig. 4 (123)), such that the at least one illumination unit eliminates a pathogen (UV light inherently eliminates pathogens). 
However, Lopez fails to describe:
a main body to receive at a first end at least one shopping cart therein; and 
that the sanitization body automatically moves from a second end of the main body to the first end of the main body in response to the main body receiving the at least one shopping cart; or
that the illumination unit automatically illuminates UV light on the at least one shopping cart in response to the main body receiving the at least one shopping cart.
Couvillion describes an UV shopping cart sanitization device (abstract) including 
a main body to receive at a first end at least one shopping cart therein (Fig. 1 (101)); 
shopping carts are automatically moved from the first end to the second end of the main body (para 61); and 
an illumination unit that automatically illuminates UV light on at least one shopping cart in response to the main body receiving the at least one shopping cart (para 61).
Combining the invention of Lopez with Couvillion would entail placing the moving tunnel sanitizer of Lopez inside the body of Couvillion, and automatically activating said moving tunnel sanitizer in the fashion in which the sanitizers of Couvillion are activated. To wit, a cart would be introduced to the body of Couvillion (see Id at para 61), which would automatically activate the tunnel sanitizer of Lopez to drive towards the entrance and the introduced cart. 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to combine the tunnel sanitizer of Lopez with the UV shopping cart sanitization device of Couvillion in the manner noted above. One would have been motivated to do so since this combination would provide the safety benefits of Couvillion’s enclosure, i.e. mitigation of bystander irradiation, to the moving tunnel of Lopez. 

Regarding Claim 5:
 The modified invention of claim 1 teaches the shopping cart sanitization device of claim 1, wherein the at least one illumination unit comprises at least one form of a UV light (Lopez (123) is an UV light).

Regarding Claim 10:
 The modified invention of claim 1 teaches the shopping cart sanitization device of claim 1, further comprising: a sensor disposed on at least at least one portion of the main body to detect receipt of the at least one shopping cart within the main body (Couvillion paras 55-56).

Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,913,431 [Lopez] in view of US 2006/0186358 A1 [Couvillion] as applied to claim 1, and further in view of US 2017/0340760 A1 [Starkweather].

Regarding Claim 2:
 The modified invention of claim 1 teaches the shopping cart sanitization device of claim 1, but fails to teach that the main body comprises: a barrier disposed on at least at least one portion of the main body; and an inclined surface disposed within at least at least one portion of the main body to facilitate extraction of the at least one shopping cart from the main body. 
Starkweather teaches the shopping cart sanitization device  (para 22), wherein a main body comprises: 
a barrier disposed on at least one portion of the main body (back wall (118) or front wall (117)); and 
an inclined surface disposed within at least at least one portion of the main body to facilitate extraction of the at least one shopping cart from the main body (ramp (144)). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the barrier (i.e., door) and inclined surface of Starkweather to the entrance of the main body of Couvillion. One would have been motivated to do since this would prevent accidental irradiation of bystanders.

Regarding Claim 3:
 The modified invention of claim 2 teaches the shopping cart sanitization device of claim 2, wherein the main body receives the at least one shopping cart in response to the barrier being sufficiently closed (Couvillion para 61 –the carts are “received” when the automatic sterilization begins, and whatever state the barrier is in is “sufficiently closed.”).

Regarding Claim 4:
 The modified invention of claim 2 teaches the shopping cart sanitization device of claim 2, wherein the at least one illumination unit illuminates in response to the barrier being sufficiently closed (Couvillion para 61 –the carts are “received” when the automatic sterilization begins, and whatever state the barrier is in is “sufficiently closed.”).

Regarding Claim 6:
 The modified invention of claim 1 teaches the shopping cart sanitization device of claim 1, but fails to teach that the main body allows visible light with respect to humans to move therethrough and prevent the UV light from moving therethrough. 
Starkweather teaches the shopping cart sanitization device (para 22), wherein the main body allows visible light with respect to humans to move therethrough and prevent the UV light from moving therethrough (window (119) allows a user to monitor the interior per para 32. Thus is it transparent to visible light. Furthermore, per para 32, the window includes a UV protective coating to block UV light from exiting the window.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the window of Starkweather to the main body of the modified invention. One would have been motivated to do so since this would allow a user to observe the progress of the sanitization process without being irradiated by UV light.

Regarding Claim 7:
 The modified invention of claim 6 teaches the shopping cart sanitization device of claim 6, wherein the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials, either by merits of the other transparent or translucent materials or an addition of specialty coatings  (Starkweather para 32 –specialty coating).

Regarding Claim 8:
 The modified invention of claim 1 teaches the shopping cart sanitization device of claim 1, but fails to teach that the main body allows visible light with respect to humans to move therethrough and reflect or absorb the UV light toward the interior of the main body.
Starkweather teaches the shopping cart sanitization device (para 22), wherein the main body allows visible light with respect to humans to move therethrough and prevent the UV light from moving therethrough by reflecting or absorbing said light (window (119) allows a user to monitor the interior per para 32. Thus is it transparent to visible light. Furthermore, per para 32, the window includes a UV protective coating to block UV light from exiting the window.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the window of Starkweather to the main body of the modified invention. One would have been motivated to do so since this would allow a user to observe the progress of the sanitization process without being irradiated by UV light.

Regarding Claim 9:
 The modified invention of claim 8 teaches the shopping cart sanitization device of claim 8, wherein the main body reflects or absorbs the UV light using barium sulphate or any other reflective material  (Starkweather para 32 –specialty coating). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881